Citation Nr: 0317312	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  02-11 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran had active service from January 1974 to June 
1982.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, eliminating 
the requirement that a claimant must first come forward with 
evidence to well-ground a claim before the Secretary of VA is 
obligated to assist the claimant in developing the facts 
pertinent to a claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty-to-assist regulations, after initially reviewing 
the veteran's claim on appeal, the Board determined that the 
veteran needed to be advised further as to the laws and 
regulations pertinent to his claim, and of the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Accordingly, the Board 
transmitted a letter to the veteran in April 2003, advising 
him of this information, and affording him an opportunity to 
respond within 30 days.  

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 
Board's new duty-to-assist regulations as codified at 38 
C.F.R. § 19(a)(2) and (a)(2)(ii) (2002).  See Disabled 
American Veterans v. Principi, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held that 38 C.F.R. 
§ 19.9(a)(2) was invalid because, in conjunction with the 
amended regulation codified at 38 C.F.R. § 20.1304 (2002), it 
allowed the Board to consider additional evidence without 
having to remand the case to the Agency of Original 
Jurisdiction (the RO) for initial consideration and without 
having to obtain a waiver from the veteran.    The Federal 
Circuit further held that 38 C.F.R. § 19.9(a)(2)(ii) was 
invalid because, in providing only 30 days for an appellant 
to respond to a notice from the Board that information or 
evidence is needed from the appellant, it violated the 
provision, contained in 38 U.S.C.A. § 5103 (West 2002), of a 
one-year period in which to respond to such notice.  
Therefore, it is apparent that the Board must now remand the 
veteran's claim for a review concerning whether all necessary 
VCAA notice and development has been appropriately conducted, 
including whether all evidence needed to consider the claim 
has been obtained, and for the issuance of a supplemental 
statement of the case (SSOC) regarding any evidence received 
since the June 2002 statement of the case.  

In light of the above, this claim is REMANDED for the 
following:

1.  All VCAA notification and development 
action, as required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) and 
38 C.F.R. § 3.159 (2002), should be 
accomplished.  This should include written 
notice to the veteran and his 
representative of the provisions of the 
VCAA and the laws applicable to the claim, 
as well as the roles of VA and the veteran 
in identifying and gathering evidence 
relevant to the claim.  The veteran and 
his representative should be afforded the 
appropriate period of time for response to 
all such notice and development as 
required by law.     

2.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with an 
SSOC that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran and/or his representative.  

Thereafter, any unresolved matter should be returned to the 
Board for appellate review and consideration.  The purpose of 
this REMAND is to obtain additional development, and the 
Board does not intimate any opinion as to the merits of the 
claim, either favorable or unfavorable, at this time.  The 
veteran may submit any additional evidence and argument which 
he desires to have considered in connection with the claim.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran, however, until he is so 
notified.  This claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).


